DENY and Opinion Filed September 2, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00865-CV

                      IN RE REDDIE HOUSTON, Relator

          Original Proceeding from the 366th Judicial District Court
                            Collin County, Texas
                     Trial Court Cause No. 366-81813-06

                        MEMORANDUM OPINION
                   Before Justices Myers, Nowell, and Goldstein
                           Opinion by Justice Goldstein
      Before the Court is pro se relator Reddie Houston’s August 29, 2022 Petition

for Writ of Mandamus. Relator seeks mandamus relief to compel the trial court to

rule on a “Nunc Pro Tunc Motion.”

      To establish a right to mandamus relief in a criminal case, the relator must

show that the trial court violated a ministerial duty and there is no adequate remedy

at law. In re State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig.

proceeding). It is relator’s burden to provide the Court with a record sufficient to

establish his right to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.

proceeding).
      Relator did not file an appendix or record in support of his petition. As a result,

relator failed to provide a sworn or certified copy of any document showing the

matter complained of. See TEX. R. APP. P. 52.3(k)(1)(A). And he failed to provide a

sworn or certified copy of every document that is material to relator’s claim for relief

that was filed in any underlying proceeding. See TEX. R. APP. P. 52.7(a). Thus, we

conclude that relator has not met his burden of providing the Court with an adequate

record to establish his right to mandamus relief. See TEX. R. APP. P. 52.8; In re

Turcios, No. 05-21-01168-CV, No. 05-21-01169-CV, 2022 WL 202985, at *1 (Tex.

App.—Dallas Jan. 24, 2022, orig. proceeding) (mem. op.); In re Edmon, No. 05-14-

01183-CV, 2014 WL 4658692, at *1 (Tex. App.—Dallas Sept. 18, 2014, orig.

proceeding) (mem. op.).

      Relator’s petition fails to comply with the requirements of the Texas Rules of

Appellate Procedure for filing a petition for writ of mandamus in numerous other

respects. Although relator included an “Acknowledgement” that “all the

[allegations] of fact contained in [his] Petition are true and correct,” the

acknowledgment is not signed. Even if it had been signed, the “Acknowledgement”

does not satisfy the requirement that the person filing the petition must certify that

he has reviewed the petition and concluded that every factual statement in the

petition is supported by competent evidence included in the appendix or record. See

TEX. R. APP. P. 52.3(j). Relator’s petition also does not include any of the following

as required by rule 52.3: a table of contents; an index of authorities; a statement of

                                          –2–
the case, although relator did identify the respondent; a statement of jurisdiction; the

issues or points presented; a statement of facts with record references; or a clear and

concise argument for the contentions made, with appropriate citations to authorities

and to the appendix or record. See TEX. R. APP. P. 52.3(b), (c), (d)(1), (e)–(h).

      Accordingly, we deny relator’s petition for writ of mandamus.




                                            /Bonnie Lee Goldstein/
                                            BONNIE LEE GOLDSTEIN
                                            JUSTICE

220865F.P05




                                          –3–